DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the preliminary amendment, filed 4/22/2020.  Claims 1-64 are pending. 

Information Disclosure Statement
	Acknowledgement is made to the information disclosure statements (IDS) submitted on 4/22/2020 & 9/28/2020.  The information disclosure statements are being considered by the examiner. 

Allowable Subject Matter
Claims 1-64 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to an RFID-based inventory tracking and management system.  The independent claims recite uniquely distinct features:
Regarding independent claim 1, an asset management and tracking system for use in a facility having a product designation radio frequency identification (RFID) tag attached to a product disposed within the facility, the product designation RFID tag including product information, the system comprising: 

an inlay having an antenna, an integrated circuit, and a substrate, the antenna and the integrated circuit being disposed on the substrate; 
a first layer disposed on a first side of the inlay, the first layer having a first thickness; and 
a second layer disposed on a second side of the inlay, the second layer having a second thickness; 
a radio frequency identification (RFID) reader configured to read at least one of the product designation RFID tag and the at least one location designation RFID tag, the RFID reader being mounted to a movable device such that the RFID reader is perpendicular to the at least one location designation RFID tag; and 
a portable communication device configured to receive product information from and transmit product information to an asset tracking and management device, the portable communication device being communicatively coupled to the RFID reader and mounted on a movable device; 
wherein, the RFID reader is configured to transmit the product information read from the product designation RFID tag and the location information read from the location designation RFID tag to the portable communication device; and 
wherein, the portable communication device is configured to transmit the received product information and the received location information to the asset tracking and management device and configured to query the asset tracking and management device for additional product information and additional location information for the product.
Regarding independent claim 20, an asset management and tracking system for use in a facility, the system comprising: 
at least one location designation radio frequency identification (RFID) tag disposed at various locations within the facility and including location information, the location designation RFID tag comprising: 
an inlay having an antenna, an integrated circuit, and a substrate, the antenna and the integrated circuit being disposed on the substrate; 
a first layer disposed on a first side of the inlay, the first layer having a first thickness; and 
a second layer disposed on a second side of the inlay, the second layer having a second thickness; 
a radio frequency identification (RFID) reader configured to read at least one of the at least one location designation RFID tag and a product designation radio frequency identification (RFID) tag, the RFID reader communicatively coupled to a set of antennas; 
an asset tracking and management device, comprising: 
a centralized tracking and management application stored on a memory of and executed on a processor of the asset tracking and management device; and 
a product and order data base stored on the memory of the asset tracking and management device; and 
a portable communication device configured to receive information from and transmit information to the asset tracking and management device, the portable communication device comprising: 
a remote tracking and communication application stored on a memory of and executed on a processor of the portable communication device, the remote tracking application configured to communicate with the centralized tracking and management application and the RFID reader; 
wherein, the remote tracking and communication application is further configured to query the centralized tracking and management application for product information and product location information; and 
wherein, the centralized tracking and management application is further configured to query the product and order data based in response to the query from the remote tracking and communication application.
Regarding independent claim 36, a method of asset tracking and management in a facility having at least one product designation radio frequency identification (RFID) tag disposed within the facility, the RFID tag having product information, the method comprising: 
providing at least one location designation radio frequency identification (RFID) tag having an inlay including an antenna, an integrated circuit, and a substrate, the antenna and the integrated circuit being disposed on the substrate, a first layer disposed on a first side of the inlay, the first layer having a first thickness, and a second layer disposed on a second side of the inlay; 
acquiring a product disposed within the facility; 

transmitting, via the RFID reader, the read product information from the product designation RFID tag and location information from the at least one location designation RFID tag to a portable communication device, the portable communication device configured to transmit product information and location information to and receive product information and location information from an asset tracking and management device; 
querying, via the portable communication device, the asset tracking and management device to receive stored product information and location information, the stored product information and the stored location information being stored on a product and order database of the asset tracking and management device; 
comparing, via a processor of the asset tracking and management device, the read product information to the stored product information; 
comparing, via the processor of the asset tracking and management device, the read location information to the stored location information; 
generating, via the asset tracking and management device, a comparison signal and transmitting the comparison signal to the portable communication device, the comparison signal having at least one of product identification information and product destination information; 
displaying, via the portable communication device, the product identification information and the product destination information.
independent claim 43, a method of asset tracking and management in a facility having at least one product designation radio frequency identification (RFID) tag and a product disposed within the facility, the method comprising: 
receiving, at a portable communication device, a request signal having product identification information, product location information, and product destination information; 
displaying, via the portable communication device, the product identification information, the product location information, and the product destination information; 
acquiring the product, via a movable device, in response to receiving the request signal; 
reading, via a radio frequency identification (RFID) reader, the product designation RFID tag disposed on the product and at least one location designation radio frequency identification (RFID) tag, the location designation RFID tag being disposed in various locations within the facility; 
transmitting, via the RFID reader, product information from the read product designation RFID tag and location information from the at least one location designation RFID tag to the portable communication device, the portable communication device configured to receive product information and location information from and transmit product information and location information to an asset tracking and management device; 
querying, via the portable communication device, the asset tracking and management device to compare the read product information from the product designation RFID tag and the location information from the at least one location designation RFID tag to the product identification information and location information sent in the request signal; 
displaying, via the portable communication device, a result of comparing the product information from the read product designation RFID tag and the location information from the at least one location designation RFID tag to the product identification information and the location information sent in the request signal.
Regarding independent claim 50, an asset management and tracking system for use in a facility having a product designation radio frequency identification (RFID) tag attached to a product disposed within the facility, the product designation RFID tag including product information, the system comprising: 
at least one location designation radio frequency identification (RFID) tag disposed within the facility and including location information; 
a product detection device configured to detect a product disposed within a detection radius; 
a radio frequency identification (RFID) reader configured to read at least one of the product designation RFID tag and the at least one location designation RFID tag, the RFID reader being mounted to a movable device such that the RFID reader is perpendicular to the at least one location designation RFID tag; and 
a portable communication device configured to receive product information from and transmit product information to an asset tracking and management device, the portable communication device being communicatively coupled to the RFID reader and mounted on a movable device; 
wherein, the RFID reader is configured to transmit the product information read from the product designation RFID tag and the location information read from the location designation RFID tag to the portable communication device; and 
wherein, the portable communication device is configured to transmit the received product information and the received location information to the asset tracking and management device and configured to query the asset tracking and management device for additional product information and additional location information for the product.
The closest prior art, Lee et al. (US 2018/0162640 A1) and Ramon et al. (US 2018/0089474 A1) fail to anticipate or render obvious at least the underlined limitations.
Lee et al. discloses a system for product and product storage location identification [Abstract & 0010] and Ramon et al. discloses a system for location-based indications including movable carts with container holding fixtures [Abstract, 0001, & 0022-0024].
However, Lee et al. and Ramon et al., either taken along or in combination, fails to teach or fairly suggest at least the underlined limitations above when taken in combination with the remaining claimed limitations of each independent claim, respectively.
Dependent claims 2-19, 21-35, 37-42, 44-49, & 51-64 are allowable by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876